Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Matthew Enders appeals the district court’s order granting summary judgment for Appellees. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Enders v. Ryder Integrated Logistics, Inc., Nos. 1:08-cv-03211-JFM; 1:08-cv-03042-JFM, 2009 WL 2134344 (D.Md. July 16, 2009). We deny as moot Enders’ motion to expedite and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.